DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on April 05, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/056,347 now U.S. Patent No. 11287891 has been reviewed and is accepted.

Reasons for Allowance
3.	Claims 1-10 are allowed.
The following is an examiner’s statement for reasons for allowance, after the thorough updated search and consideration:
The instant application is directed to a control method of a measurement apparatus in which measurement apparatus is separate from the electronic device which measures the vibration produced in response to the pressure applied to the touch surface of the electronic device. The previously cited prior art reference Marsden (US 10,203,873) teaches measurement apparatus for measuring an electronic device that vibrates a touch surface to present a tactile sensation (see Non-Final Rejection mailed on 01/05/2022). An updated search was performed and yielded prior art reference Osman (US 2016/0246369 A1). Osman discloses a glove interface object which interacts with a user input device wherein the glove interface object is configured to obtain pressure data generated, the glove interface object comprising a plurality of fingers, each of the plurality of fingers comprising at least one tactile pressure sensor for generating the pressure data. The prior art, whether considered alone or in combination, fail to disclosure the of the claimed invention in context as a whole. Specifically, a vibration detector configured to detect vibration of the touch surface, the vibration being produced in response to pressure applied to the touch surface; and a pressure detector configured to detect the pressure applied to the touch surface, wherein the measurement apparatus is configured to be pressed against the touch surface by a user, as a whole is not sufficient taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693